DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claim 17 objected to because of the following informalities: relative term. The term “immediately” is a relative term which renders the claim indefinite. The term “immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, the examiner cannot ascertain whether “immediately” is a time frame, such as after 1 second. However, for the purposes of compact prosecution, the examiner will interpret the term as meaning displaying one image directly after the other with no other image being displayed time-wise between the first and the second. Proper correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (“Uemura”) (U.S. PG Publication No. 2015/0271415) in view of Sroka et al. (“Sroka”) (U.S. Patent No. 6.445,399) and Yavagal et al. (“Yavagal”) (U.S. Patent No. 10,592,750).

In regards to claim 1, Uemura teaches an image capturing device comprising: 
	an imager to capture a first image (See FIG. 3 in regards to the photographing apparatus 10, also see ¶0085 in view of FIG. 4 wherein S11 and S12 determine image capturing); and 
	circuitry configured to 
	receive a second image from another image capturing device (See ¶0086 in view of FIG. 4 wherein S15 describes an association mode with another image capturing device, in this case a smart phone camera), the second image being captured with the another image capturing device and having an angle of view wider than that of the first image (See ¶0076 in view of S31 of FIG. 4 wherein the photographing from the smart phone camera is made at a wide angle), and 
	control a display to sequentially display the first image, and an image of a predetermined area of the second image that is similar to the first image (See ¶0120 in view of FIG. 6A and 6B wherein a display apparatus may provide imaging of either of the devices such that viewing may see the narrow angle of view while also not missing an objects from the wide view, it is noted that though Uemura fails to explicitly teach in this embodiment that such a device would be capable of displaying these images sequentially, however as seen in ¶0148 a display may indeed be capable of switching between displaying the wide screen from the cell phone or that from the camera as well), the image similar to the first image having the degree of similarity to the first image that is equal to or greater than a threshold (See ¶0109 in view of FIG. 4, particularly steps S36 and S37; also see FIG. 6A and 6B for a visual representation).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the Uemura’s own teachings because it allows for the display of both devices as seen in FIG. 5, 6A and 6B and as such provide imaging such “that can easily find an object that is likely to be missed at the narrow angle of view” as descrbed in ¶0120.
	Uemura, however, fails to teach an image of a predetermined area of the second image that is similar to the first image while moving the predetermined area throughout the second image.
	In a similar endeavor Sroka teaches an image of a predetermined area of the second image that is similar to the first image while moving the predetermined area throughout the second image (See col. 1 and 2, li. 58-67 and 1-12, respectively, in view of FIG. 1, 2A and 2B).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sroka into Uemura because it allows a user to continually know where, within the global searching area [wide field of view], the narrow field of view which he/she is viewing through.
	Uemura additionally fails to teach wherein the image of the predetermined area of the second image has a same aspect ratio as the first image and constitutes entire content of display on the display.
	In a similar endeavor Yavagal teaches wherein the image of the predetermined area of the second image has a same aspect ratio as the first image (See col. 8, li. 12-34 wherein when using a portion of the overall panoramic [wide view] image capture is to be displayed, an appropriate aspect ratio of the display is used, it is understood by one of ordinary skill that the appropriate aspect ratio may be used for the system in order to keep consistency when displaying image data) and constitutes entire content of display on the display (See col. 8, li. 12-34).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Yavagal into Uemura because it allows for the proper aspect ratio that is to be used on a viewing device as described in col. 8, li. 12-34.

In regards to claim 7, Uemura teaches the image capturing device of claim 1, wherein, when the area of the second image that is similar to the first image includes a plurality of areas of the second image (See FIG. 6A and 6B wherein areas similar to those of areas of the second image may be dispayed), the circuitry is configured to: 
	receive selection of one image, from among the images of the plurality of areas of the second image that are similar to the first image, and display the selected image, and images of one or more areas representing an object in the selected image (See ¶0075-0079 in view of FIG. 6A and 6B).

In regards to claim 8, Uemura, Sorka and Yavagal teach an image communication system comprising: the image capturing device of claim 1 (See the rejection of claim 1); and the another image capturing device configured to capture the second image (See FIG. 2 and 3 of Uemura).

In regards to claims 9 and 14, Uemura the claims are rejected under the same basis as claim 1 by Uemura, Sroka and Yavagal, wherein the non-transitory recording medium may be taught as seen in ¶0153.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (“Uemura”) (U.S. PG Publication No. 2015/0271415) in view of Sroka et al. (“Sroka”) (U.S. Patent No. 6.445,399) and Yavagal et al. (“Yavagal”) (U.S. Patent No. 10,592,750), in further view of Lourenço et al. (“Lour”) (“Localization in indoor environments by querying omnidirectional visual maps using perspective images,” 2012 IEEE International Conference on Robotics and Automation, May 14-18, 2012).
	It is noted that the reference “Lour” has been submitted as part of the case file by the applicant, and thus will not be provided by the examiner.

In regards to claim 2, Uemura fails to teach the image capturing device of claim 1, wherein, when the area of the second image that is similar to the first image includes a plurality of areas of the second image, the circuitry displays images of the plurality of areas that are similar to the first image, in an order from the image of area having the highest degree of similarity to the image of area having the lowest degree of similarity.
	In a similar endeavor Lour teaches wherein, when the area of the second image that is similar to the first image includes a plurality of areas of the second image, the circuitry displays images of the plurality of areas that are similar to the first image, in an order from the image of area having the highest degree of similarity to the image of area having the lowest degree of similarity (See ¶1 of section IV. Image-Based Localization using Hybrid Imaging Systems and ¶1-3 of section B. Feature Extraction Methods and Database considerations wherein the most similar views and image portions are ordered and organized).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Lour into Uemura because it allows for techniques of similarity comparison between image data in such a way that they may be properly organized through scores as described in section B. Feature Extraction Methods and Database considerations.

In regards to claim 10, the claim is rejected under the same basis as claim 2 by Uemura in view of Sroka and Yavagal, in further view of Lour.

Claims 3-5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (“Uemura”) (U.S. PG Publication No. 2015/0271415) in view of Sroka et al. (“Sroka”) (U.S. Patent No. 6.445,399) and Yavagal et al. (“Yavagal”) (U.S. Patent No. 10,592,750), in further view of Lourenço et al. (“Lour”) (“Localization in indoor environments by querying omnidirectional visual maps using perspective images,” 2012 IEEE International Conference on Robotics and Automation, May 14-18, 2012) and Moliton (U.S. PG Publication No. 2012/0249408).

In regards to claim 3, Uemura fails to teach the image capturing device of claim 2, wherein the circuitry further displays an image of at least one area of the second image other than the plurality of areas similar to the first image, which lies between one of the plurality of areas similar to the first image and other one of the plurality of areas similar to the first image, after displaying the image of the one area similar to the first image and before displaying the image of the other area similar to the first image.
	In a similar endeavor Moliton teaches wherein the circuitry further displays an image of at least one area of the second image other than the plurality of areas similar to the first image, which lies between one of the plurality of areas similar to the first image and other one of the plurality of areas similar to the first image, after displaying the image of the one area similar to the first image and before displaying the image of the other area similar to the first image (See ¶0060 and 0074 in view of FIG. 1 wherein the system may display an image of a large size by sequentially display sub-images in an ordered manner, this may be taken in view of Uemura’s teaching wherein the “large” image is that of the wide-angled image, while a smaller narrow image from the first imaging device may be used as one of the displayed sub-images, thus producing a mosaicking principle effect).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Moliton into Uemura because it may provide for easing user-comprehension of large images by allowing viewing of smaller sub-images, thus not being overwhelmed with large wide-view image areas all at once while giving an overview of the overall area.

In regards to claim 4, Uemura teaches the image capturing device of claim 3, wherein the area of the second image that is similar to the first image includes a part of or entire object that is similar to a part of or entire object in the first image (See FIG. 6A and 6B wherein it is obvious that an area of the second image which is similar to that of the first image includes a part or entire object).
	Uemura, however, fails to teach the circuitry sequentially displays images of different areas of the second image to display the entire object.
	In a similar endeavor Moliton teaches the circuitry sequentially displays images of different areas of the second image to display the entire object (See ¶0060 and 0074 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Moliton into Uemura because it may provide for easing user-comprehension of large images by allowing viewing of smaller sub-images, thus not being overwhelmed with large wide-view image areas all at once while giving an overview of the overall area.

In regards to claim 5, Uemura fails to teach the image capturing device of claim 4, wherein the circuitry sequentially displays the images of different areas, while moving a display range either 1) from a first position to a second position, or from the second position to the first position, the first position and the second position having different values of imaging direction.
	In a similar endeavor Moliton teaches wherein the circuitry sequentially displays the images of different areas, while moving a display range either 1) from a first position to a second position, or from the second position to the first position, the first position and the second position having different values of imaging direction (See ¶0060 and 0074 in view of FIG. 1).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Moliton into Uemura because it may provide for easing user-comprehension of large images by allowing viewing of smaller sub-images, thus not being overwhelmed with large wide-view image areas all at once while giving an overview of the overall area.

In regards to claims 11-13, the claims are rejected under the same basis as claims 3-5, respectively, by Uemura in view of Sroka and Yavagal, in further view of Lour and Moliton.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (“Uemura”) (U.S. PG Publication No. 2015/0271415) in view of Sroka et al. (“Sroka”) (U.S. Patent No. 6.445,399) and Lourenço et al. (“Lour”) (“Localization in indoor environments by querying omnidirectional visual maps using perspective images,” 2012 IEEE International Conference on Robotics and Automation, May 14-18, 2012), in further view of Moliton (U.S. PG Publication No. 2012/0249408) and Takamizawa et al. (“Taka”) (U.S. PG Publication No. 2021/0344838).

In regards to claim 6, Uemura fails to teach the image capturing device of claim 5, wherein the part of object is a face of a particular person, and the circuitry moves the display range either from 1) the area showing feet of the particular person to the area showing the face of the particular person, or 2) from the area showing the face of the particular person to the area showing feet of the particular person.
	In a similar endeavor Taka teaches wherein the part of object is a face of a particular person, and the circuitry moves the display range either from 1) the area showing feet of the particular person to the area showing the face of the particular person, or 2) from the area showing the face of the particular person to the area showing feet of the particular person (See ¶0207 wherein a person may be the subject, from which the system is enabled to scroll and display the partial images in a vertical direction, it is obvious to a person of ordinary skill in the art that a scrolling effect may be used to view a person, including a person’s feet to their head and face).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Taka into Uemura because it allows for the scrolling and panning of image data through the use of sub-images as it would allow for the display of tall buildings or a person as described in ¶0207.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (“Uemura”) (U.S. PG Publication No. 2015/0271415) in view of Sroka et al. (“Sroka”) (U.S. Patent No. 6.445,399) and Yavagal et al. (“Yavagal”) (U.S. Patent No. 10,592,750), in further view of Kuwahara et al. (“Kuwa”) (U.S. PG Publication No. 2010/0110212).

In regards to claim 15, Uemura fails to teach the image capturing device of claim 1, wherein the circuitry is further configured to: obtain display setting information including a display time of the first image; and control the display to sequentially display the first image and the image of the predetermined area of the second image that is similar to the first image while moving the predetermined area throughout the second image according to the display setting information.
	In a similar endeavor Kuwa teaches obtain display setting information including a display time of the first image (See ¶0035 wherein images are displayed in a time sequence, based on a predetermined time intervals); and
	control the display to sequentially display the first image and the image of the predetermined area of the second image that is similar to the first image while moving the predetermined area throughout the second image according to the display setting information (See ¶0035 wherein images are displayed in a time sequence, based on a predetermined time intervals, this is to be incorporated into the teachings of Sroka wherein the images which are sequentially displayed are those between the zoomed and wide view images).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kuwa into Uemura because it allows for automatic display of a sequence of images which allows users to view sequences of information without needing to bring in input in a manner such as a slideshow.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (“Uemura”) (U.S. PG Publication No. 2015/0271415) in view of Sroka et al. (“Sroka”) (U.S. Patent No. 6.445,399) and Yavagal et al. (“Yavagal”) (U.S. Patent No. 10,592,750), in further view of Kuwahara et al. (“Kuwa”) (U.S. PG Publication No. 2010/0110212) and Iwamoto (U.S. PG Publication No. 2018/0376058).

In regards to claim 16, Uemura fails to teach the image capturing device of claim 15, wherein the display setting information further includes a displayable range of the second image and a total display time of the second image.
	In a similar endeavor Iwamoto teaches wherein the display setting information further includes a displayable range of the second image and a total display time of the second image (See ¶0128 wherein the coordinate ranges of a panoramic image may be displayed as well as having character strings indicating the recorded time periods of the ranges, it is obvious to one of ordinary skill in the art that similarly character strings may be used to display range and total display time of a second image as taught by Uemura in view of these teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Iwamoto into Uemura because it allows for the display of information regarding image data on the user interface to enable the user to consider relevant information.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (“Uemura”) (U.S. PG Publication No. 2015/0271415) in view of Sroka et al. (“Sroka”) (U.S. Patent No. 6.445,399) and Yavagal et al. (“Yavagal”) (U.S. Patent No. 10,592,750), in further view of Okada (U.S. PG Publication No. 2020/0412944).

In regards to claim 17, Uemura fails to teach the image capturing device of claim 1, wherein the circuitry controls the display to display, immediately after displaying one of the first image or the image of the predetermined area of the second image, the other one of the first image or the image of the predetermined area of the second image.
	In a similar endeavor Okada teaches wherein the circuitry controls the display to display, immediately after displaying one of the first image or the image of the predetermined area of the second image, the other one of the first image or the image of the predetermined area of the second image (See ¶0046).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Okada into Uemura because it allows for the alternating of displays as seen in ¶0046 according to a variety of different timing schedules.

In regards to claim 18, Uemura fails to teach the image capturing device of claim 1, wherein the circuitry controls the display to repeat a series of displaying the first image and the image of the predetermined area of the second image.
	In a similar endeavor Okada teaches wherein the circuitry controls the display to repeat a series of displaying the first image and the image of the predetermined area of the second image (See ¶0046, this is taken in view of Uemura’s teachings).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Okada into Uemura because it allows for the alternating of displays as seen in ¶0046 according to a variety of different timing schedules.

In regards to claim 19, Uemura fails to teach the image capturing device of claim 1, wherein the circuitry controls the display to display a series of displaying the first image, the image of the predetermined area of the second image, and again the first image.
	In a similar endeavor Okada teaches wherein the circuitry controls the display to display a series of displaying the first image, the image of the predetermined area of the second image, and again the first image (See ¶0046 wherein, as described, the alternating may be dependent upon a timing schedule such as every five seconds).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Okada into Uemura because it allows for the alternating of displays as seen in ¶0046 according to a variety of different timing schedules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483